 



Exhibit 10.48b



 



AMENDMENT NO. 1 TO LOAN AGREEMENT

 

This Amendment No. 1 (the "Amendment") dated as of August 31, 2012, is between
Bank of America, N.A. (the "Bank") and American Shared Hospital Services (the
"Borrower").

 

RECITALS

 

A.   The Bank and the Borrower entered into a certain Loan Agreement dated as of
September 30, 2011 (together with any previous amendments or extension letters,
the "Agreement").

 

B.The Bank and the Borrower desire to amend the Agreement.

 

AGREEMENT

 

1.   Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

 

2.   Amendments. The Agreement is hereby amended as follows:

 

2.1 In Paragraph 1.2 (Availability Period.), the date "August 1, 2014" is
substituted for the date "August 1, 2013" as the new Facility No. 1 Expiration
Date.

 

2.2 Subparagraph (g) of Paragraph 2.2 (LIBOR Rate.) is replaced with new
subparagraphs (g) through (m) that read in their entirety as follows:

 

(g)The prepayment fee is intended to compensate the Bank for the funding costs
of the prepaid credit, if any. The prepayment fee will be determined by
calculating the funding costs incurred by the Bank, based on the cost of funds
at the time the interest rate was fixed, and subtracting the interest income
which can be earned by the Bank by reinvesting the prepaid funds at the
Reinvestment Rate. The calculation is defined more fully below.

 

(h)The "Fixed Interest Rate Period" is the period during which the interest rate
in effect at the time of the prepayment does not change. If the Fixed Interest
Rate Period does not extend for the entire remaining life of the credit, then
the following rules will apply:

 

(i)For any portion of the prepaid principal for which the scheduled payment date
is after the end of the Fixed Interest Rate Period, the prepayment fee for that
portion shall be calculated based only on the period through the end of the
Fixed Interest Rate Period, as described below.

 

(ii)If a prepayment is made on a date on which the interest rate resets, then
there will be no prepayment fee.

 

(i)The prepayment fee calculation is made separately for each Prepaid
Installment. A "Prepaid Installment" is the amount of the prepaid principal that
would have been due on a particular scheduled payment date (the "Scheduled
Payment Date"). However, as explained in the preceding paragraph, all amounts of
the credit which would have been paid after the end of the Fixed Interest Rate
Period shall be considered a single Prepaid Installment with a Scheduled Payment
Date (for the purposes of this calculation) equal to the last day of the Fixed
Interest Rate Period.

 

1

 

(j)The prepayment fee for a particular Prepaid Installment will be calculated as
follows:

 

(i)Calculate the monthly interest payments that would have accrued on the
Prepaid Installment through the applicable Scheduled Payment Date, if the
prepayment had not been made. The interest payments will be calculated using the
Original Cost of Funds Rate.

 

(ii)Next, calculate the monthly interest income which could be earned on the
Prepaid Installment if it were reinvested by the Bank at the Reinvestment Rate
through the Scheduled Payment Date.

 

(iii)Calculate the monthly differences of the amounts calculated in (i) minus
the amounts calculated in (ii).

 

(iv)If the remaining term of the Fixed Interest Rate Period is greater than one
year, calculate the present value of the amounts calculated in (iii), using the
Reinvestment Rate. The result of the present value calculation is the prepayment
fee for the Prepaid Installment.

 

(k)Finally, the prepayment fees for all of the Prepaid Installments are added
together. The sum, if greater than zero, is the total prepayment fee due to the
Bank.

 

(I)The following definitions will apply to the calculation of the prepayment
fee:

 

(i)"Original Cost of Funds Rate" means the fixed interest rate per annum,
determined solely by the Bank, at which the Bank would be able to borrow funds
in the Bank Funding Markets for the duration of the Fixed Interest Rate Period
in the amount of the prepaid principal and with a term, interest payment
frequency, and principal repayment schedule matching the prepaid principal.

 

(ii)"Bank Funding Markets" means one or more wholesale funding markets available
to the Bank, including the LIBOR, Eurodollar, and SWAP markets as applicable and
available, or such other appropriate money market as determined by the Bank in
its sole discretion.

 

(iii) "Reinvestment Rate" means the fixed rate per annum, determined solely by
the Bank, as the rate at which the Bank would be able to reinvest funds in the
amount of the Prepaid Installment in the Bank Funding Markets on the date of
prepayment for a period of time approximating the period starting on the date of
prepayment and ending on the Scheduled Payment Date.

 

(m)The Original Cost of Funds Rate and the Reinvestment Rate are the Bank's
estimates only and the Bank is under no obligation to actually purchase or match
funds for any transaction or reinvest any prepayment. The Bank may adjust the
Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis, or other costs of the prepaid amount. The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Bank deems appropriate. These rates
are not fixed by or related in any way to any rate the Bank quotes or pays for
deposits accepted through its branch system.

 

3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is. or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank, (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which the Borrower is bound, and

 



-2-

 

 

 

(d) this Amendment is within the Borrower's powers, has been duly authorized,
and does not conflict with any of the Borrower's organizational papers.

 

4.   Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement, including but not limited to the Dispute
Resolution Provision, shall remain in full force and effect.

 

5.   Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

 

6.   FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF. (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER. TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

Bank of America, N.A.

 

By: /s/ Noreen Lee

Typed Name Noreen Lee

Title Vice President

 

 

American Shared Hospital Services

 

By: /s/ Ernest A. Bates, M.D.

Typed Name Ernest A. Bates, M.D.

Title Chairman of the Board

 



-3-

